37 F.3d 1497NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.Mary W. NEESE, Defendant Appellant.
No. 93-2232.
United States Court of Appeals, Fourth Circuit.
Submitted May 10, 1994Decided Oct. 19, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Dennis Raymond Knapp, Senior District Judge.  (CA-90-995-2)
Mary W. Neese, Appellant Pro Se.
Carol A. Casto, Asst. U.S. Atty., Charleston, WV, for Appellee.
S.D.W.Va.
AFFIRMED.
Before WIDENER and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders granting summary judgment for the United States in this trespass action and awarding $960 in damages.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Neese, No. CA-90-995-2 (S.D.W. Va.  Sept. 9, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that in its order granting summary judgment to the United States on the issue of Appellant's liability, the district court inadvertently stated that liability was based on W. Va.Code Sec. 61-3-48(a).  In fact, liability was based on W. Va.Code Sec. 61-3-48a (1992)